DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The applicant disclosed in independent claim 3 an ejection-material ejection device to be used for an imprint apparatus that presses a mold against an ejection material ejected onto a substrate to form a pattern, the ejection-material ejection device comprising: 
 	a housing unit having an ejection head configured to eject the ejection material onto the substrate and a housing configured to accommodate the ejection material, the housing being divided by a flexible member into a first accommodating space which is in communication with the ejection head, and accommodates the ejection material, and a second accommodating space which is not in communication with the ejection head, and accommodates a working fluid; and 
 	a control unit configured to control processing of the ejection-material ejection device, wherein: 
 	the ejection-material ejection device controls pressure of the ejection head via the flexible member by controlling pressure of the working fluid, 
 	the control unit switches the processing according to a usage status of a consumable part included in the housing unit; -2- 
 	54767463-vithe consumable part is an O-ring which seals the flexible member; and 
 	the control unit performs processing of pressurizing and cleaning the ejection head at a first pressure, in a case where a period until a use expiration date of the O-ring has not exceeded a predetermined period, and performs processing of the pressurizing and cleaning at 

3.	The Applicant also disclosed substantially the same subject matte in independent claim 5 with an ejection-material ejection device to be used for an imprint apparatus that presses a mold against an ejection material ejected onto a substrate to form a pattern, the ejection-material ejection device comprising: 
 	a housing unit having an ejection head configured to eject the ejection material onto the substrate and a housing configured to accommodate the ejection material, the housing being divided by a flexible member into a first accommodating space which is in communication with the ejection head, and accommodates the ejection material, and a second accommodating space which is not in communication with the ejection head, and accommodates a working fluid; and -3- 
 	54767463-via control unit configured to control processing of the ejection-material ejection device, wherein: 
 	the ejection-material ejection device controls pressure of the ejection head via the flexible member by controlling pressure of the working fluid; 
 	the control unit switches the processing according to a usage status of a consumable part included in the housing unit; 
 	the consumable part is an O-ring which seals the flexible member; and 
 	the control unit does not perform processing of pressurizing and cleaning the ejection head in a case where a period until a use expiration date of the O-ring exceeds a predetermined period.

4.	U.S. Patent application publication number 2015/0097900 to Araki et al. disclosed a similar invention in Figs. 2 and 23. Unlike in the instant application, Araki et al. are silent about 
 	Araki et al. are also silent about “the consumable part is an O-ring which seals the flexible member; and the control unit does not perform processing of pressurizing and cleaning the ejection head in a case where a period until a use expiration date of the O-ring exceeds a predetermined period” as disclosed in independent claim 5.

5.	U.S. Patent publication number 10,105,956 to Kubota et al. also disclosed a similar invention in Figs. 1 and 2. Unlike in the instant application, Kubota et al. are also silent about “the consumable part is an O-ring which seals the flexible member; and the control unit performs processing of pressurizing and cleaning the ejection head at a first pressure, in a case where a period until a use expiration date of the O-ring has not exceeded a predetermined period, and performs processing of the pressurizing and cleaning at a second pressure which is lower than the first pressure, in a case where a use period of the O-ring exceeds the predetermined period” as disclosed in independent claim 3. 
 	Kubota et al. are also silent about “the consumable part is an O-ring which seals the flexible member; and the control unit does not perform processing of pressurizing and cleaning the ejection head in a case where a period until a use expiration date of the O-ring exceeds a predetermined period” as disclosed in independent claim 5. 

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another 

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853